PER CURIAM.
Appellees brought this action in the court below to recover from appellant a $2,000 brokerage commission. There was a waiver of jury and a judgment by the court in their favor. On this appeal the single ground urged for reversal is that the proposed purchasers furnished by ap-pellees failed to comply with the terms of sale, in that they refused to consent to the appointment of a trustee selected by appellant. The trial court found that appellant employed appellees to find a purchaser for his restaurant business located in Washington City; that appellees produced a purchaser ready, able, and willing to purchase the business at a price and on terms and conditions agreed to by appellant; and that the failure to consummate the sale was due, not to any fault of the purchaser, but to appellant’s refusal to carry out the bargain. Dotson v. Milliken, 27 App. D.C. 500, 514, affirmed, 209 U.S. 237, 28 S.Ct. 489, 52 L.Ed. 768. The pertinent testimony was in sharp conflict, and we are not only unable to say that the findings are “clearly erroneous,” but upon a fair consideration, we are of opinion they are amply supported by the evidence. Federal Rule of Civil Procedure 52(a), 28 U.S.C.A. following section 723c.
Affirmed.